Title: From Alexander Hamilton to John Bishop, 16 September 1799
From: Hamilton, Alexander
To: Bishop, John


          
            Post–script to Major Hoops’s letter to Captain Bishop.
            New York, September 16, 1799
          
          This letter was by my direction left open for an instruction concerning the route. It is to be by Martinsburg, Hagars Town in Maryland, York town and Lancaster in Pennsylvania. At each of the three last places will be found a contractor who is hereby to furnish the necessary assistance. You must make your arrangement with the Contractor at each place to convey you to the next station of a Contractor. The Secretary of War has sent me your letter of the 9 ninth inst. which was irregularly addressed to him. It is hoped that your men can proceed as they are to be supplied with Clothing on their arrival at their destination. If not, you will immediately inform Samuel Hodgdon Esqr. Superintendent of Military stores and send him an exact return of the articles you want. He will be requested to forward them either to Winchester or some immediate point say York Town as you shall desire him. But if practicable you will march to your destination as you are. Should a few of your men from sickness or absolute want of Clothing be necessarily left behind you will report them to Col. Parker of the Eighth regiment,  shewing him this letter, who will take charge of them and you will immediately report the number left behind and the articles they want in a letter to Major Hoops addressed to my care at this place with your name indorsed. The order comes directly from me because Major Hoops is gone on a special service to Niagara.
          With consideration I am, Sir Yr. Obt sert
          
            Alexr Hamilton
          
          
            New York August September 16 1799
          
        